DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/607773. Although the claims at issue are not identical, they are not patentably distinct from each other because they both deal with a controller that acquires topographical data of an actual topography and a target design topography and an uneven surface parameter to change a design.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shull et al (U.S. Patent No. 7,509,198).
As to Claim 1, Shull discloses a control system for a work vehicle including a work implement, the control system comprising: 
A controller (Column 2, Lines 42-51) configured to 
Acquire actual topography data indicating an actual topography to be worked (Column 3, Lines 31-49), 
Determine a target design topography indicating a target trajectory of the work implement based on the actual topography (Column 2, Lines 20-32), 
Acquire an uneven surface parameter indicating a degree of surface unevenness of the actual topography (Column 5, Lines 8-16 and Lines 40-62), and 
Change the target design topography according to the uneven surface parameter (Column 5, Line 14 to Column 6, Line 14).  
As to Claim 2, Shull discloses the invention of Claim 1 (Refer to Claim 1 discussion). Shull also discloses wherein the controller is further configured to acquire reference topography data indicating a predetermined reference topography, and determine a difference between the reference topography and the actual topography as the uneven surface parameter (Column 2, Lines 20-32; Column 3, Lines 17-49; Column 5, Line 8 to Column 6, Line 14).  
As to Claim 3, Shull discloses the invention of Claim 2 (Refer to Claim 2 discussion). Shull also discloses wherein the controller is further configured to acquire the reference topography data by performing smoothing processing on the actual topography data (Column 2, Lines 20-32; Column 3, Lines 17-49; Column 5, Line 8 to Column 6, Line 14).  
As to Claim 4, Shull discloses the invention of Claim 2 (Refer to Claim 2 discussion). Shull also discloses wherein the reference topography is a predetermined straight line (Column 2, Lines 20-32; Column 3, Lines 17-49; Column 5, Line 8 to Column 6, Line 14).  
As to Claim 5, Shull discloses the invention of Claim 1 (Refer to Claim 1 discussion). Shull also discloses wherein the controller is further configured to determine the target design topography based on the actual topography with smoothing processing performed thereon (Column 2, Lines 20-32; Column 3, Lines 17-49; Column 5, Line 8 to Column 6, Line 14).  
As to Claim 6, Shull discloses the invention of Claim 1 (Refer to Claim 1 discussion). Shull also discloses wherein the controller is further configured to determine the target design topography by vertically displacing the actual topography by a predetermined target displacement, and decrease the target displacement as a value of the uneven surface parameter increases (Column 2, Lines 20-32; Column 3, Lines 17-49; Column 5, Line 8 to Column 6, Line 14).  
As to Claim 7, Shull discloses the invention of Claim 1 (Refer to Claim 1 discussion). Shull also discloses further comprising: a position sensor (Column 3, Lines 4-49) configured to output a position signal indicating a position of the work vehicle; and a storage device (Column 3, Lines 17-49) configured to store configured to receive the position signal from the position sensor (Column 3, Lines 4-49), acquire a moving distance of the work vehicle from the position signal, refer to the target parameter data to determine the target parameter from a moving distance of the work vehicle (Column 3, Lines 31-37), determine a target displacement according to the target parameter, change the target displacement according to the uneven surface parameter (Column 5, Line 48 to Column 6, Line 31), and determine the target design topography by vertically displacing the actual topography by the target displacement (Column 5, Line 23 to Column 6, Line 35).  
As to Claim 8, Shull discloses a method executed by a controller (Column 2, Lines 42-51) to set a trajectory of a work implement of a work vehicle, the method comprising: 
Acquiring actual topography data indicating an actual topography to be worked (Column 3, Lines 31-49); 
Determining a target design topography indicating a target trajectory of the work implement based on the actual topography (Column 2, Lines 20-32); 
Acquiring an uneven surface parameter indicating a degree of surface unevenness of the actual topography (Column 5, Lines 8-16 and Lines 40-62); and 
Changing the target design topography according to the uneven surface parameter (Column 5, Line 14 to Column 6, Line 14).  
As to Claim 9, Shull discloses the invention of Claim 8 (Refer to Claim 8 discussion). Shull also discloses further comprising: acquiring reference topography data indicating a predetermined reference topography; the acquiring the uneven surface parameter including determining a difference between the reference topography and the actual topography as the uneven surface parameter (Column 2, Lines 20-32; Column 3, Lines 17-49; Column 5, Line 8 to Column 6, Line 14).  
As to Claim 10, Shull discloses the invention of Claim 9 (Refer to Claim 9 discussion). Shull also discloses wherein the acquiring the reference topography data includes performing smoothing processing on the actual topography data, and determining the actual topography with smoothing processing performed thereon as the reference topography (Column 2, Lines 20-32; Column 3, Lines 17-49; Column 5, Line 8 to Column 6, Line 14).  
As to Claim 11, Shull discloses the invention of Claim 9 (Refer to Claim 9 discussion). Shull also discloses wherein the reference topography is a predetermined straight line (Column 2, Lines 20-32; Column 3, Lines 17-49; Column 5, Line 8 to Column 6, Line 14).  
As to Claim 12, Shull discloses the invention of Claim 8 (Refer to Claim 8 discussion). Shull also discloses wherein the determining the target design topography includes determining the target design topography based on the actual topography with smoothing processing performed thereon (Column 2, Lines 20-32; Column 3, Lines 17-49; Column 5, Line 8 to Column 6, Line 14).  
As to Claim 13, Shull discloses the invention of Claim 8 (Refer to Claim 8 discussion). Shull also discloses wherein the determining the target design topography includes determining the target design Page 7 of 10Serial No.: New - PCT/ JP2018/031619 Nat'l Phase Filed: Herewith topography by vertically displacing the actual topography by a predetermined target displacement, and the target displacement decreases as a value of the uneven surface parameter increases (Column 2, Lines 20-32; Column 3, Lines 17-49; Column 5, Line 8 to Column 6, Line 14).  
As to Claim 14, Shull discloses the invention of Claim 8 (Refer to Claim 8 discussion). Shull also discloses further comprising: receiving a position signal indicating a position of the work vehicle (Column 3, Lines 4-49); acquiring a moving distance of the work vehicle from the position signal; referring to a target parameter data to determine the target parameter from a moving distance of the work vehicle (Column 3, Lines 31-37), the target parameter data defining a relation between the moving distance of the work vehicle and a target parameter related to a target digging amount of the work implement; determining a target displacement according to the target parameter; and changing the target displacement according to the uneven surface parameter (Column 5, Line 48 to Column 6, Line 31), the determining the target design topography including  determining the target design topography by vertically displacing the actual topography by the predetermined target displacement (Column 5, Line 23 to Column 6, Line 35).  
As to Claim 15, Shull discloses a work vehicle comprising: 
A work implement (Column 2, Line 37); and 
A controller (Column 2, Lines 42-51) configured to control the work implement, the controller being further configured to 
Acquire actual topography data indicating an actual topography to be worked (Column 3, Lines 31-49),
Determine a target design topography indicating a target trajectory of the work implement based on the actual topography (Column 2, Lines 20-32), 
Acquire an uneven surface parameter indicating a degree of surface unevenness of the actual topography (Column 5, Lines 8-16 and Lines 40-62), 
Change the target design topography according to the uneven surface parameter (Column 5, Line 14 to Column 6, Line 14), and 
Output a command signal in order to control the work implement according to the target design topography (Column 2, Lines 24-32 and Lines 42-44; Column 3, Lines 17-20 and Lines 50-57; Column 4, Lines 11-16 and Lines 21-36; Column 5, Lines 14-22; and Column 5, Line 63 to Column 6, Line 14).  
As to Claim 16, Shull discloses the invention of Claim 15 (Refer to Claim 15 discussion). Shull also discloses wherein the controller is further configured to acquire reference topography data indicating a predetermined reference topography, and determine a difference between the reference topography and the actual topography as the uneven surface parameter (Column 2, Lines 20-32; Column 3, Lines 17-49; Column 5, Line 8 to Column 6, Line 14).  
As to Claim 17, Shull discloses the invention of Claim 16 (Refer to Claim 16 discussion). Shull also discloses wherein the controller is further configured to acquire the reference topography data by performing smoothing processing on the actual topography data (Column 2, Lines 20-32; Column 3, Lines 17-49; Column 5, Line 8 to Column 6, Line 14).  
As to Claim 18, Shull discloses the invention of Claim 16 (Refer to Claim 16 discussion). Shull also discloses wherein the reference topography is a predetermined straight line (Column 2, Lines 20-32; Column 3, Lines 17-49; Column 5, Line 8 to Column 6, Line 14).  
As to Claim 19, Shull discloses the invention of Claim 15 (Refer to Claim 15 discussion). Shull also discloses wherein the controller is further configured to determine the target design topography based on the actual topography with smoothing processing performed thereon (Column 2, Lines 20-32; Column 3, Lines 17-49; Column 5, Line 8 to Column 6, Line 14).  
As to Claim 20, Shull discloses the invention of Claim 15 (Refer to Claim 15 discussion). Shull also discloses wherein the controller is further configured to determine the target design topography by vertically displacing the actual topography by a predetermined target displacement, and decrease the target displacement as a value of the uneven surface parameter increases (Column 2, Lines 20-32; Column 3, Lines 17-49; Column 5, Line 8 to Column 6, Line 35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678